Citation Nr: 0012191	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-04 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUE

Entitlement to service connection for a skin disorder due to 
Agent Orange exposure.  

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  In February 
1997, the RO denied the claim of service connection for 
folliculitis due to Agent Orange exposure, and the claim for 
chloracne due to Agent Orange exposure was denied in June 
1997.  A notice of disagreement was filed in August 1997.  A 
statement of the case was issued in March 1998.  A 
substantive appeal, including a request for a hearing, was 
submitted in April 1998.  In January 2000, the veteran 
appeared and testified at the RO before the undersigned.  

In a May 1992 decision, the RO denied the claim of service 
connection for an ear condition, determined that new and 
material evidence had not been submitted to reopen the claims 
of service connection for throat and abdomen conditions, and 
denied the claim of entitlement to nonservice-connected 
pension.  In October 1992, the veteran submitted a letter 
outlining his disagreement with the denial of nonservice-
connected pension.  However, a statement of the case was not 
issued.  See 38 C.F.R. § 19.26 (1999).  Therefore, this issue 
will be remanded to the RO, rather than referred.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

During his hearing in January 2000, the veteran raised 
additional issues that the Board will now refer to the RO for 
the appropriate action.  During the hearing, the veteran 
requested service connection for of meningitis, a lung 
disorder, diverticulitis, spinal stenosis, two herniated 
discs, carpal tunnel syndrome, fibromyalgia, left knee, an 
enlarged liver, and reflux.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran has chloracne due to Agent Orange exposure 
that occurred during his service in Vietnam.  


CONCLUSION OF LAW

Chloracne was incurred in wartime service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.103, 3.303, 3.307, 
3.309 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claim 
presented is plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a) 
(1999). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (1999).

A review of the veteran's DD Form 214 reveals that the 
veteran served in Vietnam during the Vietnam era, and his 
testimony of January 2000 indicates that he was exposed to 
chemicals while serving in Vietnam.  Therefore he is entitled 
to the presumption of Agent Orange exposure.  The Board 
further notes that the medical record indicates that the 
veteran has been diagnosed with chloracne which has been 
linked to exposure to Agent Orange during service.  

Skin conditions are not noted in the service medical records, 
including the entrance examination conducted in July 1968 and 
the separation examination conducted in July 1972.  However, 
in January 2000, the veteran testified that he was itching 
and breaking out in a rash on his chest, stomach and groin 
after his exposure.  A review of the post-service records 
reflects the following diagnosed skin disorders: dyshidrosis 
of the hands in September 1972; tinea cruris in October 1978 
and January 1984; dermatitis venenata on the hands in April 
1989; viral exanthema intertrigo in July 1991; and acne 
vulgaris/furunculus and tinea corporis/tinea cruris in 1996.  
A condition was noted around the interdigital web of both 
feet during a VA examination in January 1992.  

In an August 1993 letter, a VA examiner reported that the 
veteran's examination was negative except for the rash on the 
chest, back and arms.  A dermatology consult was obtained, 
and acneform rash on the back was identified.  Skin changes 
from Agent Orange toxicity were not recognized.  

A VA examination was conducted in January 1997, which 
reflects a diagnosis of folliculitis.  However, in a 
handwritten note, the examiner clarified the matter by 
reporting that the veteran's diagnosis is chloracne due to 
Agent Orange exposure and that it was previously reported as 
folliculitis.  In an August 1997 treatment note, it was 
indicated that the veteran had suffered from a chloracne rash 
since his exposure to Agent Orange in the 1970s.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (1999).

In the instant case, although there is a history of skin 
problems since service and a current diagnosis of chloracne, 
the first skin condition documented in the evidence of record 
is the one made about one month after his separation from 
service in 1972, dyshidrosis of the hands.  Therefore, since 
the evidence of record does not demonstrate the manifestation 
of chloracne to a compensable degree within the year after 
the veteran's separation from service, the presumption under 
38 C.F.R. § 3.307(a)(6)(ii) does not apply.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In this regard, the evidence is in the veteran's 
favor.  

The physician who conducted the VA examination in 1997 
initially determined that the veteran was suffering from 
folliculitis.  However, the same examiner found that the 
proper diagnosis is chloracne due to Agent Orange exposure 
rather than folliculitis as first reported.  Therefore, the 
Board finds that the preponderance of the evidence favors the 
veteran's claim and the appeal is granted. 

ORDER

Entitlement to service connection for chloracne has been 
established, and the appeal is granted.  
REMAND

As noted in the Introduction, the claim of entitlement to 
nonservice-connected pension has been technically pending 
since the veteran's notice of disagreement in October 1992.  
He is entitled to a statement of the case on this issue.  He 
should also be asked whether he wants a hearing, which he 
requested at that time.

Accordingly, this issue is remanded to the RO for the 
following action:

The RO should issue a statement of the 
case addressing the veteran's claim of 
entitlement to nonservice-connected 
pension.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 



